Citation Nr: 1400117	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in a hearing held at the RO in January 2011.  

The Board previously considered this issue in November 2011 and remanded the case to the Agency of Original Jurisdiction (AOJ).
. 


FINDING OF FACT

The Veteran does not have active malaria, nor any current residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria or residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a 38 U.S.C.A. § 5103(a)-compliant letter to the Veteran in April 2008.  The letter informed the Veteran of what evidence and information he needed to substantiate his claim, the respective responsibilities of he and VA in obtaining evidence, and how ratings and effective dates would be determined.  The letter was sent prior to the initial denial of his claim.  Thus, VA satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded two VA examinations for malaria and residuals of malaria in July 2008 and November 2011.  These examinations addressed the pertinent rating criteria.  While the Board found parts of the July 2008 examination inadequate, there is no argument or indication that the November 2011 examination is inadequate.  The Veteran also had an opportunity to submit additional evidence and provide statements in support of his claim.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As mentioned above, the Board remanded this case for a second VA examination and opinion to determine if the Veteran had malaria currently and if his current claimed conditions represented the residuals of malaria.  In the November 2011 examination, the examiner completed diagnostic testing for malaria, addressed all the conditions listed in the remand directives, addressed literature on the subject, and gave an opinion as to whether the conditions were residuals of malaria.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions, and no further development is needed.  VA has satisfied its duties to notify and assist the Veteran in compliance with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , and 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Malaria is rated under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system. 

The Veteran provided statements in support of his claim and testified during the Board hearing at the RO.  The Veteran is competent to provide statements of his symptoms that are observable to his senses, but he is not competent to diagnose malaria or determine which conditions are residuals of malaria as it is an infectious disease affecting complex systems of the body best understood by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board finds the Veteran credible in the statements he provided as they are internally consistent and consistent with medical and service records.

The Veteran does not have active malaria meriting a compensable rating under Diagnostic Code 6304.  The Veteran contracted malaria while in Vietnam in 1969.  The service treatment records show he treated for the disease, and that by discharge he was asymptomatic with no indication of active malaria.  During the July 2008 VA examination, the Veteran was tested for malaria and found not to have the active disease.  Again in November 2011, the VA examiner tested the Veteran and concluded that he does not currently have malaria.  The Veteran also does not contend that he still has malaria.  As such, he cannot be awarded a compensable rating under Diagnostic Code 6304.

The Veteran's current conditions of fever, malaise, exhaustion, chills, nausea, diarrhea, abdominal pain, fatigue, excessive sweating, dizziness, joint pain, shaking when nervous, skin problems (psoriasis), recurrent prostate infections, neurological problems, including a gap between his brain stem and cervical spine, gastroesophageal reflux disease, and hiatal hernia are not residuals of the malaria he contracted during service and thus, cannot be assigned a compensable rating on that basis.  The Veteran asserts that many of these conditions, particularly those associated with his digestive system and prostatitis, have been present since he contracted malaria, and he believes they are residual effects.  However, as discussed above, the Veteran does not have the medical expertise to determine the cause of these conditions.  

The VA examiner in November 2011 concluded that each of the above enumerated conditions was less likely than not caused by malaria contracted in 1969.  Further, he explained that medical literature does not support late onset symptoms of these conditions from treated malaria.  Specifically, the examiner reasoned that the Veteran's constitutional symptoms are a result of his posttraumatic stress disorder (PTSD), and his gastrointestinal symptoms are related to his irritable bowel syndrome and reflux.  Finally, his genitourinary symptoms are related to chronic prostatitis that has been treated and resolved intermittently for years.

While the Board takes note of the Veteran's reports that these conditions have persisted since he contracted malaria, his statements are outweighed by the competent medical opinions given by the November 2011 VA examiner that these conditions are not related to malaria.  Further, there is no other evidence, medical or otherwise, to suggest that the above enumerated conditions are residuals of malaria the Veteran contracted in 1969.  Based on the evidence, these conditions are not residuals of malaria and cannot be assigned a compensable rating under a separate diagnostic code on that basis.        

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, malaria and its residual effects are fully contemplated by the schedular rating criteria.  Specifically, the analysis and rating codes address an active disease and how to rate residuals effects of the active disease.  

In any event, as already discussed, none of the conditions the Veteran believes are related to his malaria are shown to actually be related to the disease, or to otherwise be a residual.  Consequently, the evidence does not establish any symptoms associated with the Veteran's history of malaria, and consequently there simply are no symptoms present that would warrant consideration of an extraschedular rating.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted in this case.  

The preponderance of the evidence is against assignment of a compensable rating for malaria, or the assignment of ratings for residuals of malaria.  Moreover, given the absence of any evidence of active malaria since service or of any associated residuals, staged ratings are not appropriate.  The benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

A compensable rating for malaria or residuals of malaria is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


